         Case 1:18-cr-00206-RMC Document 23 Filed 11/20/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                     )
      v.                             )                Case. No. 18-206 (RMC)
                                     )
GUSTAVO ENVELA,                      )
                                     )
      Defendant.                     )
_____________________________________)

                        MEMORANDUM IN AID OF SENTENCING

       On August 28, 2018, Mr. Gustavo Envela pled guilty to one count of forcibly thrusting

papers and other garbage upon the diplomatic property of Equatorial Guinea, i.e., the embassy,

with the intent to harass in violation of 18 U.S.C. $970(b). This charge is a class B

misdemeanor for which the maximum sentence is six months in jail. The sentencing guidelines

do not apply, but if they did, he would be at an offense level 4, criminal history category I, with a

resulting range of 0 to 6 months. Mr. Envela will appear before this Court on November 27 at

10:00 a.m. for sentencing. The defense joins that government’s request for non-custodial

sentence of one year of supervised probation.

       In support of this request, counsel notes that this is a misdemeanor offense for which a

term of probation is entirely appropriate. Mr. Envela immediately accepted responsibility for

his actions in this case and has been in complete compliance with his release conditions as well

as fully cooperative in the Presentence Investigation.

       As the Court is aware based upon Mr. Envela’s statements at the plea hearing, Mr. Envela

has had a long-standing battle with the government of Equatorial Guinea over their refusal to


                                                 1
          Case 1:18-cr-00206-RMC Document 23 Filed 11/20/18 Page 2 of 3



grant him travel documentation. Human Rights Watch has noted the corruption of Equatorial

Guinea:

       Corruption, poverty, and repression continue to plague Equatorial Guinea under President
       Teodoro Obiang Nguema Mbasogo, who has been in power since 1979. Vast oil revenues
       fund lavish lifestyles for the small elite surrounding the president, while a large
       proportion of the population continues to live in poverty. Mismanagement of public funds
       and credible allegations of high-level corruption persist, as do other serious abuses,
       including torture, arbitrary detention, and unfair trials. Obiang’s eldest son and possible
       successor, Teodorin, was indicted in France on money-laundering charges.

https://www.hrw.org/africa/equatorial-guinea.

Moreover, the government of Equatorial Guinea represses the speech and association of its

citizens on a regular basis.

       Only a few private media outlets exist in the country, and they are largely owned by
       persons close to President Obiang. Freedom of association and assembly are severely
       curtailed, and the government imposes restrictive conditions on the registration and
       operation of nongovernmental organizations. The few local activists who seek to address
       human rights-related issues often face intimidation, harassment, and reprisals.

https://www.hrw.org/world-report/2018/country-chapters/equatorial-guinea.

       Mr. Envela has been a lawful resident of the United States for decades, having secondary

school and Stanford University. He has been an Olympic athlete, a businessman, and a protester

for human rights abuses on the African continent and elsewhere. He has sought the assistance

of his home country to obtain travel documentation. However, because of his resistance to the

corrupt dictatorship and his political aspirations, they have denied him the assistance he is

entitled to and have made threats against him and his family. He took the actions he took in this

case in protest. Nevertheless, he acknowledges that this was not the appropriate way to handle

the dispute, accepts responsibility for his actions, and assures the Court that he will not repeat the




                                                  2
         Case 1:18-cr-00206-RMC Document 23 Filed 11/20/18 Page 3 of 3



conduct. No sanction beyond the conviction and a brief period of supervision is necessary to

ensure he abides by the law as he has done since his arrest in this case.

                                              Respectfully submitted

                                              A. J. KRAMER
                                              FEDERAL PUBLIC DEFENDER

                                                      /s/
                                              ____________________________
                                              Michelle Peterson
                                              First Assistant Federal Public Defender
                                              625 Indiana Avenue, N.W.
                                              Suite 550
                                              Washington, D.C. 20004
                                              (202) 208-7500




                                                 3
